



RETIREMENT AND CONSULTING AGREEMENT
This Agreement is made effective this 3rd day of July, 2020 (“Effective Date”)
by and between Jones Lang LaSalle, Inc. (“JLL” or “Company”) and Patricia Maxson
(“Executive”).
WHEREAS, Executive recognizes that in her capacity as the Chief Administrative
Officer of the Company she provides unique services that will be difficult to
replace after her retirement; and
WHEREAS, the Company appreciates Executive’s prior service and desires continued
access to Executive’s unique services, knowledge, and a reasonable transition
after Executive’s retirement; and
WHEREAS, Executive recognizes that she has been provided adequate consideration
for entering into this Agreement;
NOW, THEREFORE, in consideration for the consideration provided herein,
Executive and the Company agree to the following:
1.    Vesting; Bonus Opportunity. This Agreement will not affect any retirement
or other benefits to which Executive might otherwise be entitled under JLL’s
compensation, employee benefit plans and policies. Vesting of outstanding
Performance Share Units (“PSUs”) and Restricted Stock Units (“RSU’s”) will occur
according to the plan provisions for each grant. A vesting schedule for such
PSUs and RSUs, along with the applicable terms for dividend equivalents for such
awards, is attached as Exhibit A. In addition, Executive will remain eligible
for a pro-rated annual bonus, if any, for calendar year 2020 based on her prior
employment with the Company in accordance with the Company’s regular policy and
practice and payable at the same time and under the measures as other Global
Executive Board (GEB) members.
2.    Consulting Services. Following her retirement from the Company and
effective as of the Effective Date, Executive will provide continuing strategic
advice and counsel to the Company’s Global Executive Board (“Consulting
Services”).
3.    Term of Agreement. Executive will provide Consulting Services effective
upon termination of Executive’s employment with the Company and continuing
thereafter for a period of twelve (12) months, subject to earlier termination in
accordance with Paragraph 6 below (“Term of Agreement”).
4.    Compensation. Executive will receive an annualized payment of $120,000
paid in equal monthly installments during the Term of Agreement (“Consulting
Fee”). The parties will have the mutual right to renegotiate the Consulting Fee
upward or downward if the scope of the Consulting Services materially changes
during the Term of Agreement.
5.    Expenses. JLL will reimburse Executive for all reasonable and necessary
expenses Executive incurs in the performance of the Consulting Services. Such
expenses must be consistent with JLL’s standard expense reimbursement policies
and practices.
6.    Termination. Notwithstanding the Term of Agreement specified above, this
Agreement will terminate under any of the following circumstances: (a)
immediately upon Executive’s death; (b) if Executive becomes disabled so as to
be unable to perform the Consulting Services, either the Company or Executive
may by written notice terminate the Agreement as of the last day of the calendar
month during which such notice is given; (c) immediately upon written notice of
material breach of the Agreement by either party; and (d) the parties may
terminate this Agreement by mutual written agreement at any time.
7.    Non-Competition. Executive acknowledges and agrees that during the term of
the Agreement she will not render executive, managerial, advice or consulting
services, either directly or indirectly, to any business engaged in or preparing
to engage in commercial real estate and/or real estate investment management
services or that would otherwise conflict with her obligations to the Company.
Executive agrees that such restriction is reasonable and is in addition to any
post-employment restrictive covenants by which she might be bound under any
other agreement with the Company.





--------------------------------------------------------------------------------





8.    Confidentiality. Executive has had in connection with her prior employment
and will continue to have during the Term of the Agreement access to JLL’s
confidential, proprietary and trade secret information. Such information
includes but is not limited to information relating to JLL’s business such as
customer lists and files, pricing information and strategy regarding profits,
costs, marketing, purchasing, sales, customers, suppliers, contract terms,
employees, and their compensation; corporate development plans; and business,
acquisition and financial plans and revenue forecasts (collectively called
“Confidential Information”). Executive will not, during the Term of Agreement or
thereafter, directly or indirectly disclose to any other person or entity, or
use for Executive’s own benefit or for the benefit of others beside JLL, any
Confidential Information. Upon termination of this Agreement, Executive agrees
to promptly return or destroy all Confidential Information.
9.    Remedies. Executive understands and acknowledges that JLL’s remedies at
law for any material breach of this Agreement by Executive are inadequate and
that any such breach will cause JLL substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, including the return of consideration paid for this
Agreement, Executive agrees that JLL will have the right to seek specific
performance and injunctive relief. It is also expressly agreed that, in the
event of such a breach, Company will also be entitled to recover its costs and
expenses (including reasonable attorneys’ fees) incurred in enforcing its rights
hereunder.
10.    Enforceability. If any restriction set forth in this Agreement is found
by a court to be unenforceable for any reason, the court is empowered and
directed to interpret the restriction to extend only so broadly as to be
enforceable in that jurisdiction.
11.    Independent Contractor Status. Executive will act solely as an
independent contractor in performing the Consulting Services, and nothing herein
will at any time be construed to create the relationship of employer and
employee, principal and agent, partners, or joint venturers between JLL and
Executive. Executive will have no right or authority to act for JLL, and will
not attempt to enter into any contract, commitment, or other agreement, or incur
any debt or liability of any nature in the name or on behalf of JLL. Executive
is responsible for the payment of all federal and state taxes on payments
received from JLL, and Executive understands that JLL will make no withholding
for such taxes from Executive’s fees. Executive agrees to indemnify and hold JLL
and its respective affiliates, and their officers, directors, employees and
agents harmless from and against any and all liabilities, claims, demands,
damages, and expenses arising from any determination (whether judicially or
administratively) that some relationship, other than that of independent
contractor, exists between JLL and Executive. Executive retains the right to
perform services for other clients so long as they are otherwise consistent with
this Agreement.
12.    Assignment. This is a personal services agreement and Executive may not
assign this Agreement, or any interest herein, without the prior written consent
of the Company.
13.    Severability. Every paragraph, part, term or provision of this Agreement
is severable from others. If any paragraph, part, term or provision of this
Agreement is construed or held to be void, invalid or unenforceable by order,
decree or judgment of a court of competent jurisdiction, the remaining
paragraphs, parts, terms and provisions of this Agreement will not be affected
thereby but will remain in full force and effect.
14.    Governing Law. This Agreement will be governed and interpreted pursuant
to the laws of Illinois.
15.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. It cannot be modified or waived except in a
writing signed by Executive and an authorized officer of the Company.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, as follows:
JONES LANG LASALLE, INC.            PATRICIA MAXSON
By: /s/ Mary Bilbrey                    /s/ Patricia Maxson            
Title: Chief Human Resources Officer    







--------------------------------------------------------------------------------





EXHIBIT A
vesting.jpg [vesting.jpg]


pmdivequivalent.jpg [pmdivequivalent.jpg]









